The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 12, 2015

                                       No. 04-15-00015-CR

                                    Robert Alan QUEEMAN,
                                            Appellant
                                               v.
                                     The STATE of Texas,
                                            Appellee

                  From the 63rd Judicial District Court, Kinney County, Texas
                                   Trial Court No. 2063-CR
                      The Honorable Enrique Fernandez, Judge Presiding

                                         ORDER
        Appellant’s brief was originally due to be filed in this appeal on April 15, 2015. On
April 20, 2015, this court notified appellant’s attorney that the brief was late. On April 27, 2015,
appellant’s attorney filed a motion requesting an extension of time to file the brief. The motion
was granted, and the deadline for filing the brief was extended to June 8, 2015. The brief has not
been filed.

        Appellant’s attorney is ORDERED to respond to this court in writing within ten days of
the date of this order. The response should state a reasonable explanation for failing to timely
file the brief and demonstrate the steps being taken to remedy the deficiency. If appellant’s
attorney fails to file an adequate response within ten days, this appeal will be abated to the trial
court for an abandonment hearing, and the trial court will be asked to consider whether sanctions
are appropriate. TEX. R. APP. P. 38.8(b)(2).


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court